Case 1:20-cv-22051-JEM Document 17-1 Entered on FLSD Docket 09/09/2020 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

SISVEL INTERNATIONAL S.A., 3G
LICENSING S.A., and SISVEL S.p.A.,

Plaintiffs

V. NO. 1:20-CV-22051-JEM

HMD AMERICA, INC., and HMD GLOBAL
OY,

Defendants.

Orn (OP LO? (OP CO? (OD LO? (OD CO? LOR

CERTIFICATION OF GENE W. LEE

Gene W. Lee, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
Local Rules of the United States District Court for the Southern District of Florida; (2) | am a
member in good standing of state bar of New York; and (3) I have not filed three or more motions

hang Le

C Gene W. Lee

for pro hac vice admission in this District within the last 365 days.
